Citation Nr: 9911949	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-08 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease, left knee, status post 
removal of osteochondral fragment, on appeal from the initial 
grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1971 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, granted 
service connection for degenerative joint disease of the left 
knee, with assignment of a zero percent (noncompensable) 
disability rating.

After the veteran perfected his appeal, an October 1997 
rating decision assigned a 10 percent disability rating for 
his left knee condition.  However, this was not a full grant 
of the benefit sought on appeal.  On a claim for an original 
or an increased rating, the claimant is generally presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Therefore, this issue remains before the 
Board. 

The May 1995 rating decision also denied service connection 
for neck and back conditions, and the veteran perfected his 
appeal to the Board as to these issues.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.302 (1998).  During the 
pendency of this appeal, a rating decision of March 1998 
granted service connection for degenerative disc disease of 
the lumbar spine and herniated discs of the cervical spine, 
with assignment of a 20 percent disability rating for each 
disorder.  The veteran has not indicated further disagreement 
with that decision; therefore, these issues are no longer 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (The issue of the amount of compensation for a 
service-connected disability is a different issue than 
entitlement to service connection for that disability, and a 
second Notice of Disagreement must be filed by the veteran in 
order to initiate appellate review concerning the issue of 
compensation.)


FINDINGS OF FACT

1.  The veteran's claim for a disability rating in excess of 
10 percent for his left knee condition is plausible, and 
sufficient evidence has been obtained for correct disposition 
of this claim.

2.  The veteran's degenerative joint disease of the left knee 
is manifested by subjective complaints of pain, quadriceps 
atrophy, mild crepitus, and slight limitation of motion, with 
no objective findings of instability, laxity, or subluxation, 
resulting in slight functional impairment.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for a 
disability rating in excess of 10 percent for his left knee 
condition, and VA has satisfied its duty to assist him in 
development of this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).

2.  The criteria for a disability rating in excess of 10 
percent for the veteran's degenerative joint disease, left 
knee, status post removal of osteochondral fragment, have not 
been met since the grant of service connection.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.27, 
4.40, 4.45, and 4.71a, Diagnostic Codes 5010 and 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

During service, the veteran injured his left knee, and he 
underwent removal of a loose body from the left knee with 
shaving of the medial femoral condyle in 1976.  The diagnosis 
was loose body secondary to osteochondral fracture of the 
left knee.  It was noted in the service medical records that 
the veteran was likely to develop degenerative arthritis in 
the left knee in the future.  The veteran's VA treatment 
records showed that he complained of left knee pain in 
January 1995, and x-rays showed osteoarthritis.  In April 
1995, it was noted that his gait was normal.  There was no 
instability or effusion of the knee.  He had full range of 
motion for the left knee.  It was noted that x-rays of the 
left knee showed lipping of the lateral femoral condyle.  A 
May 1995 rating decision, inter alia, granted service 
connection for degenerative joint disease of the left knee 
with assignment of a zero percent disability rating.

The veteran submitted statements from T.V. Goode, M.D., which 
indicated that the veteran had been treated for knee problems 
over the years.  His medical records were not available.  In 
his substantive appeal, the veteran discussed his inservice 
knee injuries and resulting surgery and stated that he had 
instability of the knee, pain, aching, swelling, and 
discomfort.  He stated that his knee condition limited his 
physical activities, and he had instability and dislocation 
of the knee.  

The veteran submitted medical articles that discussed the 
development of arthritis in a joint from surgery and the 
progressive nature of osteoarthritis.  He also submitted lay 
statements discussing his inservice complaints of knee pain.  
He submitted a VA outpatient record dated in January 1996, 
which showed complaints of knee pain and aching.  Examination 
showed no effusion.  The knee was stable.  It was noted that 
x-rays showed flattening of the femoral condyle, and the 
diagnosis was arthritis of the left knee.

In December 1996, the veteran had a personal hearing at the 
RO.  He testified that his left knee condition limited how 
far he could walk.  He sometimes had instability in the knee, 
and his doctor had suggested wearing a brace.  The problems 
he had with the knee were in direct proportion to his level 
of physical activity.  He felt grinding in the knee, and he 
experienced swelling and fluid in the knee.  He stated that 
he had lost time on the road in his occupation as a salesman 
due to his left knee condition.  He was able to work at home 
on those days.  He stated that he had knee pain with extremes 
of motion.

In January 1997, the veteran underwent a VA physical 
examination.  He complained of aching pain in the left knee 
and a feeling of instability.  He had atrophy of the left 
quadriceps as compared to the right.  There was pain on 
patellar grinding.  There was no fluid, instability, 
swelling, or deformity.  Range of motion was from zero to 135 
degrees.

In August 1997, the veteran had an additional hearing at the 
RO.  He testified that a brace for his left knee had been 
ordered.  He was going to use the brace with physical 
exercise, such as yardwork.  He stated that his doctor had 
prescribed the brace because he had lost bone and cartilage 
in his knee.  He stated that he had fallen down because of 
his knee condition, and this occurred 2-3 times per year.  He 
indicated that he basically did not have many problems with 
the knee until he performed a certain level of physical 
activity, such as walking more than half a mile, and then he 
had swelling, pain, and instability.  He was able to bicycle 
for 30-40 minutes at a comfortable pace.

The veteran submitted a VA outpatient record dated in 
November 1996, which showed complaints of knee pain.  It was 
noted that knee care was explained to him.  In May 1997, the 
veteran again complained of left knee pain with occasional 
swelling and giving way.  It was noted that a knee brace 
would be tried.  The veteran submitted another lay statement 
discussing his inservice knee problems.  He also submitted 
the report of a physical examination conducted by American 
Airlines in June 1978, which noted his history of left knee 
surgery in 1976.  Upon examination, his knee was stable with 
no crepitation.

The RO requested the veteran's VA treatment records from 
January 1997 and received records for treatment between June 
and September 1997.  In June 1997, it was indicated that the 
veteran complained of joint pain.  Examination showed minimal 
edema of the left knee.

In October 1997, the veteran underwent an additional VA 
physical examination.  He complained of weakness of the left 
knee with giving way, pain, and swelling.  Range of motion 
was full extension and 100 degrees of active flexion and 130 
degrees of passive flexion.  He had severe pain with passive 
flexion.  There was mild subpatellar crepitus.  There was no 
fluid in the joint, and there was no instability of the 
joint.  There was tenderness along the medial expansion of 
the quadriceps mechanism at the parapatellar area.

An October 1997 rating decision assigned a 10 percent 
disability rating for the veteran's left knee condition.  In 
connection with his back and neck claims, the veteran has 
submitted numerous medical statements, medical records, and 
medical treatise evidence.  None of this evidence was 
relevant to his left knee claim.


II. Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected his appeal as to the initial grant of 
service connection and original assignment of a disability 
rating for his left knee condition.  Therefore, his claim 
continues to be well grounded.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran appropriate VA 
examinations and personal hearings in accordance with his 
requests.  A hearing was scheduled for him in March 1999 
before a Member of the Board; however, the veteran failed to 
report, and his representative indicated that ill health 
prevented the veteran from attending the scheduled hearing 
and that the veteran wished to have his claim adjudicated 
without a personal hearing.  There is no indication of 
additional medical records that the RO did not obtain.  
Sufficient evidence is of record to properly rate the 
veteran's service-connected disability.  Therefore, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

After the veteran disagreed with the original noncompensable 
disability rating assigned for his left knee condition, the 
RO issued a Statement of the Case (SOC) and Supplemental 
Statements of the Case (SSOCs) that essentially addressed the 
issue as entitlement to a compensable or an increased 
evaluation.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) recently held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Id. at 126 and 132.  With an initial 
rating, the RO can assign separate disability ratings for 
separate periods of time based on the facts found.  Id. at 
126.  With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, 12 Vet. App. at 132.

The SOC, as well as the SSOCs, provided to the veteran 
incorrectly identified the issue on appeal.  However, the 
Board concludes that the veteran was not prejudiced by this 
error in the circumstances of this case.  The August 1995 SOC 
indicated that all the evidence of record at the time of the 
May 1995 rating decision (i.e., service medical records and 
VA outpatient records dated from January to April 1995) was 
considered in assigning the original disability rating for 
the veteran's left knee disorder.  The RO did not limit its 
consideration to only the recent medical evidence of record, 
and did not therefore violate the principle of Fenderson. 

Despite the incorrect phrasing of the issue on appeal in the 
SOC and SSOCs, the RO did comply with the substantive tenets 
of Fenderson in its adjudication of the veteran's claim.  The 
veteran has been provided appropriate notice of the pertinent 
laws and regulations and has had his claim of disagreement 
with the original rating properly considered based on all the 
evidence of record.  In the particular circumstances of this 
case, it would be pointless to remand the veteran's claim in 
order to instruct the RO to issue a SSOC that correctly 
identified the issue on appeal.  Any error in the RO's 
phrasing of the issue on appeal in the SOC and SSOC was not 
prejudicial to the veteran.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1998).  For a claim where the 
veteran has disagreed with the original rating assigned for 
his service-connected disability, it is necessary to 
determine whether he has at any time since his original claim 
met the requirements for a higher disability rating.  See 
Fenderson.  It is also necessary to evaluate the disability 
from the point of view of the veteran working or seeking 
work, 38 C.F.R. § 4.2 (1998), and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1998).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  

The veteran is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5257 at 10 percent.  In the selection of code 
numbers assigned to disabilities, preference is to be given 
to the number assigned to the disease itself; if the rating 
is determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (1998).  Therefore, the 
veteran's service-connected left knee disorder is traumatic 
arthritis under Diagnostic Code 5010, and he is also rated 
according to the residual condition of knee impairment under 
Diagnostic Code 5257.  

Traumatic arthritis is rated as degenerative arthritis, which 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, and 5256 
through 5263 (1998).  When, however, the limitation of motion 
for the specific joint involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is 
applied for a major joint affected by limitation of motion.  
See Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f) (1998).  

In the absence of limitation of motion, a 10 percent 
disability rating is assigned under Diagnostic Code 5003 
where there is x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, and a 20 
percent disability rating is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  These 10 and 20 percent ratings based on x-
ray findings will not be combined with ratings based on 
limitation of motion.  

Under Diagnostic Code 5257 for other impairment of the knee, 
a 10 percent disability rating is assigned for slight 
impairment of the knee with recurrent subluxation or lateral 
instability.  In order to warrant a 20 percent disability 
rating, the evidence would need to show moderate impairment 
of the knee with recurrent subluxation or lateral 
instability.  A 30 percent disability rating requires severe 
impairment of the knee with recurrent subluxation or lateral 
instability.  

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  
38 C.F.R. § 4.71 (1998).  The most recent ranges of motion 
for the left knee were full extension and flexion to 100 
degrees for active motion and 130 degrees for passive motion.  
The criteria for evaluating limitation of flexion or 
extension of the leg are given at Diagnostic Codes 5260 and 
5261.  Flexion limited to 60 degrees is noncompensable under 
Diagnostic Code 5260.  A compensable evaluation requires 
flexion limited to 45 degrees.  Clearly, the veteran's very 
slight limitation of flexion (to 130 degrees out of full 
range of flexion of 140 degrees) does not meet the criteria 
for even a compensable evaluation under Diagnostic Code 5260.  
Limitation of extension to five degrees is noncompensable 
under Diagnostic Code 5261, and extension limited to 10 
degrees is required for a 10 percent evaluation.  Again, with 
full extension, there is no basis for assigning even a 
compensable evaluation under Diagnostic Code 5261, as there 
is no limitation of extension. 

The diagnostic criteria under Diagnostic Code 5003, 
degenerative arthritis established by x-ray, do however 
provide a basis for the assignment of the 10 percent rating 
the veteran now has.  He does have degenerative arthritis of 
the left knee as established by x-rays.  Under Diagnostic 
Code 5003, when limitation of motion of the joint involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of joints involved.  The veteran is service-
connected for one major joint (i.e., one knee), and the 
current 10 percent rating reflects assignment of the rating 
under the foregoing criteria.  In order to assign a higher 
evaluation, there would have to be x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups without limitation of motion, or limitation of 
motion of more than one joint.  However, as the veteran does 
not have involvement of more than one major joint, the 
preponderance of the evidence is against assignment of a 
higher disability rating under Diagnostic Code 5003.

The veteran has complained that his left knee gives out and 
that he has fallen due to this condition.  He has also 
complained that his left knee dislocates.  The Court has 
defined subluxation of the patella as "incomplete or partial 
dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. 
App. 354, 358 (1993) (citing Dorland's Illustrated Medical 
Dictionary at 1241, 1599 (27th edition 1988)).  Despite the 
veteran's complaints, there is no medical evidence of 
subluxation of his left knee or of any laxity or instability 
of the left knee.  Every VA examination and outpatient record 
has indicated that his left knee is stable.  At his 1997 
hearing, the veteran submitted a VA outpatient record dated 
in May 1997, which the veteran and his representative argued 
showed instability of the veteran's left knee.  However, the 
notation of "mechanically unstable" in that treatment 
record was preceded by "L-S" for lumbar spine.  The veteran 
was also receiving treatment for his back condition at that 
time.  The complete context of the finding of instability 
was, "Has spondylolisthesis L-S which is mechanically 
unstable."  This evidence did not show instability of the 
veteran's left knee.  Therefore, the Board concludes that 
there is no objective medical evidence showing subluxation, 
laxity, or instability of the left knee.

The majority of the recent medical evidence showed that the 
veteran has full range of motion of the left knee.  The 
limitation shown upon the most recent VA examination, as 
discussed above, showed no limitation of extension and slight 
limitation of motion with flexion.  There have been no 
findings of swelling or effusion.  The veteran has stated 
that he experiences increased knee pain with certain physical 
activities.  In light of the conclusion that he does not have 
any left knee subluxation, laxity, or instability, in 
conjunction with the other minimal objective findings, it is 
clear that the veteran has no more than slight disability of 
the left knee without manifestations of recurrent subluxation 
or lateral instability.  Therefore, the preponderance of the 
evidence is against assignment of a disability rating in 
excess of 10 percent under Diagnostic Code 5257.

Where the medical evidence shows that the veteran has 
arthritis of a joint and where the diagnostic code applicable 
to his disability is not based upon limitation of motion, a 
separate rating for limitation of motion under Diagnostic 
Code 5003 may be assigned only if there is additional 
disability due to limitation of motion.  VAOPGCPREC 23-97.  
The veteran's representative has requested assignment of a 
separate disability rating.  In this case, the veteran is 
rated under a hyphenated diagnostic code.  One of the 
diagnostic codes applicable to his service-connected 
disability (i.e., traumatic arthritis under Diagnostic Code 
5010) is based upon limitation of motion.  The other 
diagnostic code for the residual condition of impairment of 
the knee under Diagnostic Code 5257 is not predicated on loss 
of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  The veteran could receive a separate evaluation for 
arthritis with limitation of motion under Diagnostic Code 
5003 and for other impairment of the knee with subluxation or 
lateral instability under Diagnostic Code 5257.  However, the 
Board concludes that he is not entitled to a separate 
disability rating.  As discussed above, the medical evidence 
does not show that he has subluxation, laxity, or instability 
of the left knee.  He cannot, therefore, be granted a 
separate evaluation under Diagnostic Code 5257 since he does 
not manifest symptomatology warranting such an evaluation.  

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, 
in evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1998).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f) 
(1998).  

The veteran has complained of left knee pain on several 
occasions, and he maintains that impairment from his left 
knee condition is directly proportional to his level of 
physical activity.  The veteran's degenerative disease of the 
left knee does result in limitation of motion, which results 
in a certain level of functional loss.  It is clear that the 
veteran experiences some functional loss as shown by atrophy 
of the left thigh, which results from disuse of those 
muscles, and by the fact that he has been prescribed a knee 
brace.  

The Board finds, however, that the current 10 percent 
disability rating adequately compensates the veteran for his 
limitation of motion and functional loss.  First, range of 
motion of the left knee is usually full, and his current 
limitation is slight.  There is no indication that he has any 
limitation of motion with extension.  Second, there is a lack 
of objective medical evidence supporting a conclusion that 
the veteran suffers any additional functional loss and/or 
limitation of motion.  There have been no findings of 
impaired gait.  His actual functional impairment due to his 
left knee condition is not substantial and minimally affects 
his employment.  His only complaint is that he occasionally 
has to work from home rather than go on the road.  He is 
still, however, able to work.  He apparently receives 
outpatient treatment for his left knee condition 
approximately every six months.  His left knee condition has 
not been so severe that he has found it necessary to seek 
unscheduled medical treatment.  He has not received any 
surgical treatment since service more than 20 years ago, and 
he has not undergone physical therapy.  The veteran's primary 
complaint regarding his left knee condition is pain, 
especially with prolonged physical activity, and his 
complaints of pain must be considered in evaluating his 
claim.  Although the Board is required to consider the effect 
of the veteran's pain when making a rating determination, and 
has done so in this case, the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  In this case, the 10 percent 
disability rating for, at most, slight impairment of the left 
knee adequately compensates the veteran for his pain with 
minimal functional loss and for any increased level of 
functional loss and pain that he may experience during flare-
ups.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  However, the objective 
medical evidence does not create a reasonable doubt regarding 
the severity of his left knee disability.  The evidence shows 
slight limitation of motion with flexion only and subjective 
complaints of pain.  The medical evidence does not show more 
severe and frequent symptomatology such as would warrant a 20 
percent disability rating.  Accordingly, the Board finds that 
the preponderance of the evidence is against assignment of a 
disability rating in excess of 10 percent for the veteran's 
left knee disorder.

The Board has considered all other potentially applicable 
diagnostic codes.  The veteran does not have traumatic 
acquired genu recurvatum with weakness and insecurity in 
weight-bearing to warrant the maximum disability rating of 10 
percent under Diagnostic Code 5263.  Neither does he have 
symptomatic removal of the semilunar cartilage to warrant the 
maximum disability rating of 10 percent under Diagnostic Code 
5259.  None of these diagnostic codes would result in a 
higher disability evaluation for the veteran's left knee 
condition, nor would the be more appropriate to his 
disability.

Diagnostic Code 5256 pertains to ankylosis of the knee, and a 
30 percent disability rating is warranted where the knee is 
ankylosed in full extension or in slight flexion between zero 
and 10 degrees.  The Court has defined ankylosis as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  The medical evidence does not indicate that the 
veteran's left knee is ankylosed, and it is clear that it is 
not immobilized since he has range of motion from zero to 
100-130 degrees.  Therefore, the criteria for an increased 
rating under Diagnostic Code 5256 have not been met.

In order to be evaluated at 20 percent under Diagnostic Code 
5258, there must be dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint.  In order to be evaluated at 20 percent under 
Diagnostic Code 5262, there must be malunion of the tibia and 
fibula with moderate knee disability.  There is no evidence 
in this case of dislocation of the semilunar cartilage of the 
veteran's left knee.  There is also no evidence of malunion 
of the tibia and fibula.  Therefore, the criteria for an 
increased rating under these diagnostic codes have not been 
met.

The preponderance of the evidence being against the veteran's 
claim, the evidence is not equally balanced, and the 
veteran's claim must be denied.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease, left knee, status post 
removal of osteochondral fragment, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

